Citation Nr: 0813185	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder. 

2.  Entitlement to a disability rating higher than 40 percent 
for degenerative disc disease of the lumbar spine with 
residuals of a fracture of the L-5 transverse process. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1953.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
veteran's petition to reopen his claim for service connection 
for degenerative joint disease of the cervical spine with 
spondylosis and a partial fusion at C2-3-4 and degenerative 
changes, and denied his claim for a disability rating higher 
than 40 percent for degenerative disc disease of the lumbar 
spine with residuals of a fracture of the L5 transverse 
process.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service 
connection for degenerative joint disease of the cervical 
spine with spondylosis and a partial fusion at C2-3-4 and 
degenerative changes (cervical spine disorder) on the basis 
this condition was not shown in service and due to a post-
service injury. 

2.  The additional evidence received since that October 2001 
rating decision does not suggest the veteran's cervical spine 
disorder is related to his military service, as opposed to 
the incident after service.

3.  The veteran's disability due to degenerative disc disease 
of the lumbar spine with residuals of a fracture of the L-5 
transverse process is not manifested by mild incomplete 
paralysis of the sciatic nerve, ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes requiring bed 
rest prescribed by a physician.






CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.              §§ 
20.302, 20.1103 (2007).

3.  The additional evidence submitted since that October 2001 
rating decision is not new and material, and the claim of 
entitlement to service connection for a cervical spine 
disorder is not reopened.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2007).

3.  The criteria are not met for a disability rating higher 
than 40 percent for degenerative disc disease of the lumbar 
spine with residuals of a fracture of the L-5 transverse 
process.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.                   
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Code 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a petition to reopen his previously denial 
claim of entitlement to service connection for a cervical 
spine disorder.  He is also seeking a disability rating 
higher than 40 percent of his service-connected degenerative 
disc disease of the lumbar spine with residuals of a fracture 
of the L-5 transverse process.  In the interest of clarity, 
the Board will initially discuss whether these claims have 
been properly developed for appellate review.  The Board will 
then address these claims on their merits, providing relevant 
VA law and regulations, the relevant factual background, and 
an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed the veteran of 
the evidence required to substantiate both claims on appeal 
and of his and VA's respective responsibilities for obtaining 
supporting evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of the type of information and 
evidence he needed to substantiate his claim for an increased 
rating.  And with respect to his petition to reopen his claim 
for service connection for a cervical spine disorder on the 
basis of new and material evidence, there is no prejudice in 
issuing a final decision because the petition has been 
denied.  So any questions as to the appropriate downstream 
disability rating or effective date to be assigned are moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See, too, 
38 C.F.R. § 20.1102 (harmless error).

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2003 does not meet all of the 
requirements of Vazquez-Flores, creating a presumption of 
prejudice.  In this regard, the September 2003 letter 
notified the veteran that medical or lay evidence must show a 
worsening or increase in severity of his low back disability, 
but did not ask him about the effect that such worsening or 
increase has on his employment and daily life.  Nevertheless, 
this, too, is nonprejudicial.

In particular, the SOC issued in September 2005 properly 
notified the veteran that he may submit evidence concerning 
the effects his low back disability has on his employment and 
daily life.  The SOC also explained that a higher disability 
rating could not be assigned based on all applicable rating 
criteria, including revised criteria which became effective 
during the course of this appeal.  It therefore is reasonable 
to conclude the veteran understands what is needed to support 
his increased-compensation claim.  So the notice deficiencies 
do not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a cervical spine disorder, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice letter provided to the veteran in September 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran also was 
provided VA examination to determine the nature and severity 
of his low back disability.  This examination report appears 
adequate for rating purposes.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a cervical spine 
disorder, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A.      § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Simply put, he is 
not entitled to a VA examination for a medical nexus opinion 
unless and until there is new and material evidence, which in 
this instance there is not.  See 38 C.F.R.       § 
3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.  Whether New and Material 
Evidence Has Been Submitted to Reopen 
a Claim of Entitlement to Service 
connection for a Cervical Spine 
Disorder

The veteran is ultimately seeking service connection for a 
cervical spine disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since an unappealed, and 
therefore final, rating decision in October 2001.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2007).  In general, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In addition, arthritis 
may be presumed to have been incurred in service if manifest 
to a compensable degree of at least 10 percent within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West Supp. 2005); 38 C.F.R.        §§ 3.307, 
3.309 (2007) .  

In this case, an October 2001 rating decision denied service 
connection for a cervical spine disorder characterized as 
degenerative joint disease of the cervical spine with 
spondylosis and a partial fusion at C2-3-4 and degenerative 
changes.  The evidence considered by the RO at the time of 
that decision included the veteran's service medical records, 
VA treatment records, and a VA examination report.  As a 
whole, these records revealed that the veteran sustained an 
injury to his cervical spine after service.  

The RO specifically noted in the October 2001 decision  that 
the service medical records showed multiple injuries to the 
veteran's lower back, pelvis, right zygoma, and right temple 
due to a motor vehicle accident in February 1953.  However, 
none of the service medical records made any reference to an 
injury involving the cervical spine.  The RO also noted that 
VA treatment records disclosed that the veteran injured his 
right shoulder and neck after falling off a ladder in July 
2000, many years after he had left service.  X-rays at that 
time revealed significant osteophytes on the cervical spine, 
stenosis at C5-6, and an osteophyte at C4-5.  But at a VA 
examination in June 2001, the veteran told the examiner that 
he had injured his neck during the in-service motor vehicle 
accident.  The RO therefore rejected the examiner's nexus 
opinion which related the veteran's cervical spine disorder 
to service because it was based on an inaccurate factual 
background. 

The RO therefore denied the veteran's claim in October 2001 
on the basis that the evidence did not show that his cervical 
spine disorder was incurred in or aggravated by service.  The 
veteran was notified of that October 2001 rating decision and 
of his appellate rights in a letter dated that same month.  
Since he did not seek appellate review within one year of 
notification, that decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In August 2003, the veteran attempted to reopen his claim for 
service connection for a cervical spine disorder on the basis 
of new and material evidence.  Under VA law and regulations, 
if new and material evidence is presented or secured, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  When determining whether 
the claim should be reopened, the Board performs a two-step 
analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a cervical spine disability is 
evidence that has been added to the record since the final 
October 2001 rating decision.  Since that decision, the 
veteran has submitted various VA and private treatment 
records, none of which includes an independent medical 
opinion that the veteran's cervical spine disorder is related 
to service.  

In this regard, VA outpatient treatment records dated from 
2002 to 2007 were submitted, several of which show treatment 
for the veteran's cervical spine disorder.  However, none of 
these records includes a medical opinion relating this 
disorder to the veteran's military service.  Indeed, a 
September 2004 treatment record from the veteran's 
chiropractor attributes the veteran's cervical spine disorder 
to two post-service motor vehicle accidents, the most recent 
of which was in June 1994.  

Thus, although these additional records are "new" in that 
they did not exist at the time of the October 2001 rating 
decision, they are nonetheless immaterial to the central 
issue is this case - i.e., whether the veteran's cervical 
spine disorder was incurred in service.  So this newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate this claim.  See 38 C.F.R. § 3.156.

In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim.  These statements appear to be 
cumulative of evidence considered at the time of the October 
2001 rating decision.  In any event, the Board emphasizes 
that statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the October 2001 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  So the 
October 2001 rating decision remains final and the appeal is 
denied.

III.  Increased Rating for 
Degenerative Disc Disease of the 
Lumbar Spine with Residuals of a 
Fracture of the L-5 Transverse 
Process

The service medical records show that the veteran injured his 
lumbar spine in a motor vehicle accident in 1953.  In 
particular, X-rays showed a simple fracture of the transverse 
process of L5 on the right.  After service, in April 1954, 
the RO granted service connection for a healed fracture of 
the spine at L-5.  This disability was eventually rated at 
the 40-percent level.  

In August 2003, the veteran filed a claim for increased 
compensation benefits.  But after carefully reviewing the 
evidence, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's service-connected degenerative disc 
disease of the lumbar spine with residuals of a fracture of 
the L-5 transverse process.  (For conveniences purposes, the 
Board will simply refer to this disability as a low back 
disability.)

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The criteria for rating disabilities of the spine were 
amended since the veteran filed his claim.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. 
§ 3.114.  

At the time the veteran filed his claim, intervertebral disc 
syndrome was rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293.

Under these criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The next higher rating of 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment "prescribed by a physician."  Id. 

The amended rating criteria, effective September 26, 2003, 
involved a revision of that portion of the rating schedule to 
which diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating intervertebral disc syndrome 
was changed to DC 5243, which provides that ratings are now 
based on either the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

Applying all of the above criteria to the facts of this case, 
the Board finds that the veteran's low back disability does 
not meet the requirements for a disability rating higher than 
40 percent under either the former or revised rating 
criteria.  The medical evidence for consideration includes 
various VA outpatient treatment records as well as a June 
2004 VA examination report. 

With respect to the former rating criteria, the Board notes 
that the evidence does not establish the occurrence of 
incapacitating episodes.  Nowhere does the record suggest, 
nor has the veteran alleged, that that bed rest has ever been 
prescribed by a doctor because of is low back disability.  A 
disability rating higher than 40 percent is therefore not 
available by showing that his low back disability has caused 
incapacitating episodes. 

Under DC 5293, however, the Board must also consider whether 
separate rating for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  
Unfortunately, a disability rating higher than 40 percent is 
not available by this method since his low back disability 
causes no significant neurological manifestations. 

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, however, a disability rating higher than 40 
percent is simply not available for the veteran's low back 
disability, because no neurological manifestations have been 
objectively shown on clinical evaluation which would reflect 
mild incomplete paralysis of the sciatic nerve.  In this 
regard, VA outpatient treatment records dated from 2003 to 
2007 were reviewed, none of which show any significant 
neurological findings related to the veteran's low back 
disability.  Indeed, a January 2004 entry notes that physical 
therapy was suggested because the veteran does not have any 
neurological deficits.  The June 2004 VA examination report 
also makes no reference to neurological findings, as both 
lower extremities had strength of 5/5, no muscle atrophy, 
deep tendon reflexes of 4/5, and negative straight leg 
raising.  In the absence of neurological findings, a 
disability rating higher than 40 percent is not warranted by 
combining his orthopedic and neurologic manifestations of his 
low back disability.  

The Board also finds that a disability rating higher than 40 
percent is not warranted for the veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  A disability rating higher than 40 
percent can only be assigned under these criteria if there is 
evidence of favorable or unfavorable ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Since the medical evidence shows the veteran's thoracolumbar 
spine has motion in every direction, even if less than full, 
by definition these combined segments of his spine (thoracic 
and lumbar) are not ankylosed and a disability rating higher 
than 40 percent is not available under the General Rating 
Formula for Diseases and Injuries of the Spine.  In this 
regard, the June 2004 VA examination report showed flexion to 
70 degrees, extension of 25 degrees, lateral flexion of 20 
degrees bilaterally, and rotation of 15 degrees bilaterally.  
Thus, since the veteran's spine is not ankylosed, a 
disability rating higher than 40 percent is not warranted in 
this case, even after considering the veteran's complaints of 
pain. 

With respect to the veteran's complaints of painful motion, 
the Board finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The record shows that 
the veteran ambulates with a normal gait, has full strength 
in both lower extremities, and substantial motion in every 
direction.  The June 2004 VA examination report also notes 
that pain was only present at extremes of forward flexion as 
well as right and left lateral flexion, and that repetitive 
movements also showed no change in degrees of motion.  So a 
disability rating higher than 40 percent is not warranted 
under these criteria. 

For these reasons and basis, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating higher than 40 percent 
for his low back disability.  And because the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application, and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

The petition to reopen the claim for service connection for a 
cervical spine disorder is denied.

A disability rating higher than 40 percent for degenerative 
disc disease of the lumbar spine with residuals of a fracture 
of the L-5 transverse process is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


